DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 10 recites the limitation “the first timer" in line 5.  There is insufficient antecedent basis for this limitation in the claim. recites the limitation “the first timer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 12, 15-17, 23, 25, 26 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2018/0206188 A1).  	Regarding claims 1, 12, 23, 29, Nam et al. discloses a method of conserving power in a wireless device capable of communicating via a first radio access technology (RAT) and second RAT in which communication using the first RAT is preferred (Para 80-84 teaches of a preferred RAT), comprising: determining whether a condition warrants attempting a connection with the first RAT in response to the wireless device communicating using the second RAT; in response to determining that no condition warrants attempting a wireless connection using the first RAT, continuing to communicate using the second RAT for a first duration before again determining whether a condition warrants attempting a connection with the first RAT; and determining whether a connection can be made to the first RAT in response to determining that a condition warrants attempting a wireless connection using the first RAT (Para 112-117 teaches of determining to switch from the current serving RAT to a  by a threshold amount. (Para 91-94 teaches of a change in signal strength could trigger a switching of a RAT).
 	Regarding claims 6, 17, 26, Nam et al. discloses a method, wherein determining whether a condition warrants attempting a wireless connection using the first RAT comprises: determining whether a maximum coupling loss for a wireless connection using the first RAT is achievable; and determining that a condition warrants attempting a wireless connection using the first RAT in response to determining that the maximum .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, 13, 19, 20, 24, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0206188 A1) in view of Komati et al. (US 2017/0280367 A1).  	Regarding claims 2, 9, 13, 20, 24, 28, 30, Nam et al. discloses the claimed invention as set forth in claim 1 above. Nam et al. does not explicitly discloses a method, wherein determining whether a condition warrants attempting a wireless connection using the first RAT comprises: determining whether an identifier of a wireless communication cell currently providing the wireless connection using the second RAT differs from an identifier of a wireless communication cell providing the connection using the second RAT at a previous time; and determining that a condition warrants attempting a wireless connection using the first RAT in response to determining that the identifier of the wireless communication cell currently providing the wireless connection using the second RAT differs from the identifier of the wireless communication cell providing the connection using the second RAT at the previous time. However Komati et al. discloses a method, wherein determining whether a condition warrants attempting a wireless connection using the first RAT comprises: determining whether an identifier of a .
 	Regarding claims 8, 19, 27, Nam et al. discloses the claimed invention as set forth in claim 1 above. Nam et al. does not explicitly discloses a method, wherein determining whether a condition warrants attempting a wireless connection using the first RAT comprises: determining whether data from sensors within the wireless device indicates that the wireless device has moved; and determining that a condition warrants attempting a wireless connection using the first RAT in response to determining that the data from sensors within the wireless device indicates that the wireless device has .

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0206188 A1) in view of Komati et al. (US 2017/0280367 A1) as applied to claim 2 above, in further view of Bertling et al. (US 2015/0173122 A1).  	Regarding claim 3, 14, Nam et al in view of Komati et al. discloses the claimed invention as set forth in claim 2 above. Nam et al. in view of Komati et al. does not discloses a method, wherein determining whether an identifier of a wireless communication cell currently providing the wireless connection using the second RAT . 
Claims 10, 11, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2018/0206188 A1) in view of Komati et al. (US 2017/0280367 A1) as applied to claim 1 above, in further view of Swaminathan et al. (US 2013/0273913 A1).  	Regarding claims 10, 21, Nam et al. in view of Komati et al. discloses the claimed invention as set forth in claim 1 above. Nam et al. in view of Komati et al. disclose a method, further comprising: determining whether the wireless device is communicating using the first RAT; performing a scan for signals from a wireless communication cell using the first RAT; and starting a second timer in response to not receiving signals from a wireless communication cell using the first RAT, the second timer being shorter than the first timer, wherein determining whether a condition warrants attempting a connection with the first RAT in response to the multi-mode wireless device communicating using the second RAT is performed in response to expiration of the second timer. Swaminathan et al. discloses a method, further comprising: determining whether the wireless device is communicating using the first RAT; performing a scan for signals from a wireless communication cell using the first RAT; and starting a second timer in response to not receiving signals from a wireless communication cell using the first RAT, the second timer being shorter than the first timer, wherein determining whether a condition warrants attempting a connection with the first RAT in response to the multi-mode wireless device communicating using the second RAT is performed in response to expiration of the second timer (Para 48-50, 75-75). It would have been obvious to one having ordinary skill in the art before the . 
 	Regarding claims 11, 22, Swaminathan et al. discloses a method, wherein determining whether a connection can be made to the first preferred RAT comprises starting the second timer again in response to determining that a condition warrants attempting a wireless connection using the first RAT (Para 48-50, 75-75).
Allowable Subject Matter
Claims 7, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467